         Case 1:19-cv-05121-WHP Document 76-3 Filed 05/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                               :     Index No. 610872/2020
RAHUL MANCHANDA                                                :
                                    Plaintiff,                 :
         -against-                                             :     DECLARATION OF
                                                               :     JOHN P. FAZZIO
NAVIENT STUDENT LOANS &                                        :
EDUCATIONAL CREDIT MANAGEMENT                                  :
CORPORATION (“ECMC”),                                          :
                                                               :
                                    Defendant.                 :
                                                               :
-----------------------------------------------------------------X

STATE OF NEW YORK  )
                   )                        ss.:
COUNTY OF NEW YORK )

                                DECLARATION OF JOHN P. FAZZIO

        I, John P. Fazzio, under penalty of perjury, and pursuant to 38 U.S.C. § 1746, declare as

follows:

        1.       I am a member in good standing with the New York Bar and I represent the

Plaintiff, Rahul Manchanda, in this action. I make this declaration in Support of Plaintiff’s Motion

for Summary Judgment.

        2.       The documents Bates Stamped as No.(s) 000001-000115 reflect the discovery

provided to Plaintiff by Defendant and the attached copies are true and accurate copies of the

original production, attached hereto as Exhibit A.

        3.       A true and accurate copy of the Deposition Transcript of Mithun Sarang dated

March 20, 2021, comprising of 116 pages is attached hereto as Exhibit B.

        4.       A true and accurate copy of the audio recording of Mr. Sarang is attached hereto as

Exhibit C. A non-certified Word Transcription from Sonix is attached in Word Format, but a
        Case 1:19-cv-05121-WHP Document 76-3 Filed 05/25/21 Page 2 of 2




more formal certified transcript will follow if the authenticity and correctness of the transcription

is challenged. This firm was only retained on this matter three (3) days ago and there was

insufficient time to commission a certified transcript.

       5.      A true and accurate copy of the Proof of Claim by ASA in Plaintiff’s Bankruptcy

Filing is attached hereto as Exhibit D.

       6.      A true and accurate copy of the full FFELP Promissory Note is attached hereto as

Exhibit E.

       7.      A true and accurate copy of the New York Times Article on Ruthless Debt

Collection cited in the 56.1 Statement and Memorandum of Law is attached hereto as Exhibit F.

       8.      I certify that the foregoing statements made by me are true to the best of my

knowledge, information, and belief. I am aware that if any of the foregoing statements made by

me are willfully false, I am subject to punishment.




                                                          /s/ John P. Fazzio, Esq.
                                                          John P. Fazzio, Esq.
                                                          FAZZIO LAW OFFICES
                                                          305 Broadway, 7th Floor, Ste. 19
                                                          New York, NY 10007
                                                          Phone: (201) 529-8024
                                                          Fax: (201) 529-8011


Dated: May 25, 2021
       New York, NY
